Citation Nr: 1424654	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on December 16, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran had active service from January 1974 to September 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the North Florida/South Georgia Veterans Health System (VHS) in Gainesville, Florida, the agency of original jurisdiction (AOJ) in this matter. 

The Board has reviewed the Veteran's Consolidated Health Record (CHR) file, the record maintained in the Virtual VA paperless claims processing system, and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 


FINDING OF FACT

Following a December 14, 2010, an emergency hospitalization for atrial fibrillation with rapid ventricular response, the Veteran did not become stabilized until December 16, 2010. 


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of expenses incurred for services provided to the Veteran on December 16, 2010.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In light of the Board's favorable determination with respect to the claim, no further discussion of the duties to notify and assist is needed at this time. 


Law and Analysis

The Veteran seeks payment or reimbursement of unauthorized medical expenses.  A Health Insurance Claim Form dated December 29, 2010, reflects charges in the amount of $364.00 for treatment he received from Tallahassee Cardiology Associates at Capital Regional Medical Center on December 16, 2010.

Capital Regional Medical Center's summary of the December 2010, hospitalization documents that Veteran developed chest pain and respiratory difficulty on December 14, 2010.  Emergency medical personnel transported him to Capital Regional Medical Center on an emergency basis, where he was admitted and treated for atrial fibrillation with rapid ventricular.  The evaluation included a typical laboratory work-up and X-rays and an electrocardiogram (EKG).  A progress note dated December 15, 2010, shows that by the following day the Veteran had some improvement in symptoms in that he denied both chest pain and dyspnea.  It was noted that his atrial fibrillation/flutter was now "rate controlled."  However an echocardiogram performed at that time, showed among other findings, left ventricular enlargement with severe global left ventricular systolic dysfunction with ejection fraction estimated at 20% to 25 %.  In addition, an entry dated December 16, 2010, noted the Veteran still had dyspnea and rapid ventricular response with any movement.  He also continued to have intermittent chest pain.  

The Veteran's condition was discussed during consultation on December 16, 2010, and at that time it was noted that he was known to the treating physician from a previous consultation in March 2010 for atrial flutter and synocope.  At that time, he was instructed to go to the Gainesville VA for an ablation of his atrial flutter, but did not.  As a result, the treating physician arranged for additional evaluation of the Veteran for ablation by another private physician at a different facility.  According to the discharge summary, the Veteran was to then be transferred to VA on his current medication regimen.  It was noted that the Veteran was in stable condition without any chest pain, dyspnea, or abdominal pain and "ok to transfer."  The discharge diagnosis was status post atrial fibrillation with rapid ventricular response in need of ablation.  The Veteran was transferred from Capital Regional Medical Center to Tallahassee Memorial Hospital on December 16, 2010.  

In February 2011, the VA authorized payment for the period of the Veteran's admission from December 14-15, 2010, but denied payment beyond that date on the basis that he had stabilized, on December 15, 2010, and could have been discharged.

There are two statutes governing payment or reimbursement for expenses incurred for emergency medical treatment in non-VA facilities.  Those statutes are 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  One of the criterion for payment or reimbursement under 38 U.S.C.A. § 1728(a) is that such care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  See also 38 C.F.R. § 17.120. 

In this case, the Veteran is currently service connected for lumbosacral/cervical strain, rated as 20 percent disabling and flat foot, rated as noncompensably disabling.  The combined evaluation for compensation is 20 percent.  It has not been established that the Veteran's atrial fibrillation of December 14, 2010, was proximately due to a service-connected disability.  Hence, the Board finds that the criteria for payment under 38 U.S.C.A. § 1728 are not met. 

There are numerous criteria that must be met for payment or reimbursement under 38 U.S.C.A. § 1725.  One of these is that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  Hence, § 1725, not § 1728, is for application in this case.  Regulations implementing § 1725 are found at 38 C.F.R. § 17.120 and § 17.121. 

The only § 1725 criterion at issue in this appeal is that for payment or reimbursement for care beyond the initial emergency evaluation and treatment, such care must have been for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran.  See 38 U.S.C.A. § 1725.  Here, the Board resolves reasonable doubt in favor of the Veteran as to whether this criterion is met.

The Board first notes that the Veteran was admitted to a private hospital on December 14, 2010, and the main reason for the medical emergency was atrial fibrillation.  While the Veteran's atrial fibrillation was under control by December 15th, he still required treatment on December 16th, and records show he still had dyspnea, rapid ventricular response with any movement, and intermittent chest pain.  The fact that he was not discharged on December 15th further supports the finding that he had not been stabilized.  Indeed while the medical evidence shows that the Veteran had improved, it appears that the cardiologist at that facility felt that his condition nevertheless remained emergent, inasmuch as he determined that the Veteran required continued in-patient care for ablation of his atrial flutter, and made specific arrangements for his transfer to another facility.  In view of the foregoing, the Board finds that the evidence concerning the Veteran's stability for discharge prior to December 16, 2010, is at least in relative equipoise as to this matter.  

Accordingly, for all the foregoing reasons, the Board finds that the criteria for payment or reimbursement of medical expenses incurred in connection with the Veteran's care from Tallahassee Cardiology Associates on December 16, 2010, have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter. 38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the appeal is allowed.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on December 16, 2010, at Tallahassee Cardiology Associates, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


